  IN THE DISTRICT COURT OF THE UNITED STATES FOR THE

     MIDDLE DISTRICT OF ALABAMA, NORTHERN DIVISION


UNITED STATES OF AMERICA,  )
                           )
     Plaintiff,            )
                           )                 CIVIL ACTION NO.
     v.                    )                  2:18cv613-MHT
                           )                       (WO)
$4,460.50 IN UNITED STATES )
CURRENCY,                  )
                           )
     Defendant.            )


                              JUDGMENT

    In accordance with the decree of forfeiture entered

today,     it    is   ORDERED,     ADJUDGED,     and    DECREED      that

judgment is entered in favor of the plaintiff United

States of America and against the defendant $4,460.50

in United States currency, with no costs taxed.

    The clerk of the court is DIRECTED to enter this

document    on    the    civil     docket   as   a     final   judgment

pursuant    to    Rule   58   of   the   Federal     Rules     of   Civil

Procedure.
This case is closed.

DONE, this the 17th day of July, 2019.

                          /s/ Myron H. Thompson
                       UNITED STATES DISTRICT JUDGE




                        2
